Title: From Thomas Jefferson to Caesar Augustus Rodney, 27 August 1808
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                  
                     Dear Sir 
                     
                     Monticello Aug. 27. 08.
                  
                  Your favor of the 13th. is recieved. I see no reason against your giving your opinion, in favor of General Allen, to him to be used with the British government. the only doubt I ever entertained on it was that which you mention respecting his bail, and I have not yet seen my way out of that.   I inclose you the letter of a M. Mouesay, whose case seems to be as hard a one as I have known. I wish you to open a correspondence with the district attorney of Maryland, get him to do for Mouesay whatever he can, and to state the truth of the case, as it has appeared to him, & transmit it to us while it is fresh in his memory, as I have little doubt it will become a case between government & government. we have not recieved one interesting word from Genl. Armstrong or mr Pinckney since our separation. I salute you with affection & respect.
                  
                     Th: Jefferson 
                     
                  
               